Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.  Applicant argues the references do not disclose the limitations in the claim, particularly estimating a respective transmitted nonlinear signal distortion to each of the at least two wireless devices based on the obtained CSI.  The Applicant argues claim 16 does not recite a transmitted channel quality metric but a transmitted nonlinear signal distortion.  In response, the Applicant is just arguing over how the rejection was worded.  Athley does not disclose estimating a transmitted nonlinear signal distortion but does disclose predicting SINR for the UEs, where both SINR and SINAD (or SNDR) are channel quality metrics.  The Applicant follows up by stating Athley has nothing to do with nonlinear signal distortion.  This is moot because the office action already admitted Athley did not disclose this feature.  			The Applicant argues it would not be obvious to replace using SINR in Athley with the SNDR used in Zhang. Applicant argues the UE, in Zhang, is not a network node that schedules assignments and argues Zhang does not disclose estimating respective transmitted nonlinear signal distortion to each of the at least two wireless devices based on obtained CSI for the two frequency scheduling assignments.  Further stating Applicant’s claim is used as a blueprint. 								In response, Athley already discloses a radio network node, Fig. 5, is performing these limitations.  Applicant just tries to argue the UE is not a network node but this is irrelevant because the radio network node in Athley is performing these limitations.  The Applicant then states Zhang does not disclose the limitation that is disclosed by Athley, the other difference is the channel quality metric being used is SNDR instead of SINR.  Both are known channel quality metrics, and SNDR is being used instead of SINR.  Athley even states other performance metrics can be used and gives one example as user throughput, Para [0044] but is not limited to just user throughput.  Zhang discloses SNDR is another performance metric similar to SINR, therefore in view of the combination using SNDR instead of SINR.   		Applicant argues over the intended use of the claim which is to reduce nonlinear signal distortion.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Athley discloses other performance metrics could be used besides SINR, Para [0044].  Zhang discloses well known channel quality measures such as SINR, SNR and SDNR, Para [0064].  Therefore SDNR is another channel quality metric that can be used besides SINR.  These metrics take into account different unwanted components in a signal such as noise, interference and/or distortion, it is obvious to one of ordinary skill that SDNR could be used instead of SINR as the performance metric.  See the response to arguments in the final rejection as well.          


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461